DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 02/11/2022 is acknowledged.  The traversal is on the ground(s) that, without providing any supporting evidence or proper reasoning, species I to IV are independent or distinct.  This is not found persuasive because the inventions in species I to IV are structurally different.
The requirement is still deemed proper and is therefore made FINAL.
No claim is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected I, III and IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/11/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-2, 5-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pontifex et al. (US 20030048493 A1) in view of Fan et al. (US 20180338092 A1).
Regarding claim 1. Pontifex discloses a camera (figure 1) comprising: 
an input lens disposed to collect light to generate an input light ray (figure 1 unit 10);  
a light splitter having a plurality of emergent surfaces and disposed to receive the input light ray from the input lens (figure 1 unit 12), the plurality of emergent surfaces being disposed to split the input light ray into multiple split light rays (figure 1 unit 12 outputs rays 13 and 14), wherein at least two split light rays have visible components of a same spectral distribution ([0012] image light, the same; [0022] Sub-beams 13, 14 each reproduce the original image, less attenuated IR wavelengths, the same); 
a plurality of sensors, each sensor being disposed to receive a corresponding one of the multiple split light rays from the light splitter and generate an original sensed image based on the received corresponding split light ray (figure 1 units 15 and 16); and 
a processor connected to the plurality of sensors to receive the original sensed images generated by the sensors ([0030] image storage and color encoding hardware may optionally be included in the FIG. 1 circuitry, rather than relying on computer 28 to perform these functions).
However, Pontifex does not explicitly disclose combining the original sensed images to generate a fusion image.
Fan discloses combining original sensed images to generate a fusion image (abstract, [0128], [0181] obtaining color information and brightness information from the image signals and combining the color information and the brightness information to generate a synthesized image).


Regarding claim 2. Pontifex discloses The camera according to claim 1, wherein the input light ray comprises an infrared component (figure 1, [0012] Light passing through lens 10 is initially processed through infrared (IR) cutoff filter 11 to remove unwanted infrared light, therefore, the light passing through lens 10 comprises an infrared component), and the light splitter has a first emergent surface for generating a first split light ray from the infrared component of the input light ray (figure 1, [0012] The IR-attenuated beam output by IR cutoff filter 11 is optically coupled to beam splitter 12, which produces first and second sub-beams 13, 14, therefore, the light output by filter 11 comprises an infrared component, attenuated), and the plurality of sensors includes an infrared sensor disposed to receive the first split light ray (figure 1 unit 15).

Regarding claim 5. Pontifex discloses The camera according to claim 1, wherein the plurality of sensors includes a color sensor and a monochrome sensor (figure 1 units 16 and 15), and the multiple split light rays include a first split light ray directed to the color sensor (figure 1 sub-beam 14 is directed to unit 16), and a second split light ray directed to the monochrome sensor (figure 1 sub-beam 13 is directed to unit 15).

Regarding claim 6. Fan discloses
comparing a gain of a color sensor to a preset threshold ([0024], [0098], [0099] compare gain to T1); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pontifex according to the invention of Fan, to use a gain threshold to judge whether a scene is a low light scene, in order to enhance overall brightness of images (Fan [0103]).

Regarding claim 7. Pontifex discloses a cut-off filter positioned between the input lens and the light splitter (figure 1 unit 11), wherein the input light ray comprises an infrared component (figure 1, [0012] Light passing through lens 10 is initially processed through infrared (IR) cutoff filter 11 to remove unwanted infrared light, therefore, the light passing through lens 10 comprises an infrared component).
However, Pontifex does not disclose the processor is configured to control the infrared cut-off filter to transmit the infrared component of the input light ray when the scene being captured by the camera is a low light scene.
Fan discloses controlling an infrared cut-off filter to transmit the infrared component of the input light ray when the scene being captured by the camera is a low light scene ([0100] the infrared fill light control is performed based on the judgment result; [0101] when the gain is larger than the first threshold value, enabling the infrared fill light).
The same motivation has been stated in claim 6.

Regarding claim 8. Fan discloses  
comparing a gain of a color sensor to a preset threshold ([0024], [0098], [0099] compare gain to T2); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pontifex according to the invention of Fan, to use a gain threshold to judge whether a scene is a wide dynamic range scene, in order to obtain color information with higher quality (Fan [0029]).

Regarding claim 9. Pontifex discloses a cut-off filter positioned between the input lens and the light splitter (figure 1 unit 11), wherein the input light ray comprises an infrared component (figure 1, [0012] Light passing through lens 10 is initially processed through infrared (IR) cutoff filter 11 to remove unwanted infrared light, therefore, the light passing through lens 10 comprises an infrared component). 
However, Pontifex does not disclose the processor is configured to control the infrared cut-off filter to filter out the infrared component of the input light ray when the scene being captured by the camera is a wide dynamic range scene.
Fan discloses controlling an infrared cut-off filter to filter out the infrared component of the input light ray when the scene being captured by the camera is a wide dynamic range scene ([0100] the infrared fill light control is performed based on the judgment result; [0102] when the gain is less than the second threshold value, disabling the infrared fill light).
The same motivation has been stated in claim 8.

Regarding claim 10. Pontifex discloses The camera according to claim 5, wherein the input light ray comprises a visible light component and an infrared component (figure 1, [0012] Light passing through lens 10 is initially processed through infrared (IR) cutoff filter 11 to remove unwanted infrared 

Regarding claim 11. Pontifex discloses The camera according to claim 5, wherein the input light ray comprises a visible light component and an infrared component (figure 1, [0012] Light passing through lens 10 is initially processed through infrared (IR) cutoff filter 11 to remove unwanted infrared light, therefore, the light passing through lens 10 comprises a visible light component and an infrared component), wherein the first split light ray containing a first portion of the visible light component and wherein the second split light ray containing the infrared component and a second portion of the visible light (figure 1, [0012] The IR-attenuated beam output by IR cutoff filter 11 is optically coupled to beam splitter 12, which produces first and second sub-beams 13, 14, therefore, the light output by filter 11 comprises a visible light component and an infrared component, attenuated, so do the sub-beams 13 and 14).

Regarding claim 12. Pontifex discloses The camera according to claim 5, wherein the input light ray comprises a visible light component, wherein the first split light ray containing a first portion of the visible light component, and wherein the second split light ray containing a second portion of the visible light (figure 1, [0012] The IR-attenuated beam output by IR cutoff filter 11 is optically coupled to beam 
	
Regarding claim 14. Pontifex discloses The camera according to claim 1, wherein the input light ray comprising a visible light component, the light splitter disposed to split the visible light component into the multiple split light rays with a same frequency band ([0012] image light, the same; [0022] Sub-beams 13, 14 each reproduce the original image, less attenuated IR wavelengths, the same).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pontifex et al. (US 20030048493 A1) in view of Fan et al. (US 20180338092 A1) as applied to claim 1 above, and further in view of HOU DAWEI (CN102857681A).
Regarding claim 3. HOU DAWEI discloses adjusting gains of sensors based on original sensed images generated by the sensors (page 3, paragraph in the middle, “4) Extract the image information on the image sensor, perform exposure compensation or sensitivity adjustment on the sensor that generates the reflection and transmission images according to the image brightness value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Pontifex and Fan according to the invention of HOU DAWEI, to adjust gains (sensitivity) of the sensors based on the original sensed images, in order to achieve the optimal dynamic range of the sensors.

Regarding claim 4. HOU DAWEI discloses adjusting shutter speeds of sensors based on original sensed images (page 3, paragraph in the middle, “4) Extract the image information on the image sensor, perform exposure compensation or sensitivity adjustment on the sensor that generates the reflection and transmission images according to the image brightness value”).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pontifex et al. (US 20030048493 A1) in view of Fan et al. (US 20180338092 A1) as applied to claim 1 above, and further in view of HUANG et al. (US 20180227509 A1).
Regarding claim 13. Pontifex discloses The camera according to claim 1, wherein the plurality of sensors includes a color sensor for generating an original sensed color image and a monochrome sensor for generating an original sensed monochrome image (figure 1 units 16 and 15).
Fan discloses decomposing a color component of an original sensed color image into a chrominance component ([0042] r represents red, g represents green, b represents blue, and the values of r, g, b range between 0 and 255) and a saturation component ([0041] the color saturation estimation value of the second image signal is calculated); and
obtain a fusion image from a luminance component, the chrominance components, and the saturation component (figure 1, S3; figure 2, S31 and S33; [0040]-[0042]).
However, Pontifex or Fan does not disclose the processor is configured to: 
decompose a luminance component of each of the original sensed color image and the original sensed monochrome image into a high-frequency component and a low-frequency component; 
obtain a fused high-frequency component from the high-frequency components of the original sensed color image and the original sensed monochrome image; 
obtain a fused low-frequency component from the low-frequency components of the original sensed color image and the original sensed monochrome image; 

Huang discloses
decompose a luminance component of each of an original sensed color image and an original sensed monochrome image into a high-frequency component and a low-frequency component ([0030]-[0031]); 
obtain a fused high-frequency component from the high-frequency components of the original sensed color image and the original sensed monochrome image ([0035]-[0038] Sub-step 6.2); 
obtain a fused low-frequency component from the low-frequency components of the original sensed color image and the original sensed monochrome image ([0033]); 
obtain a fused luminance component from the fused high-frequency component and the fused low-frequency component ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Pontifex and Fan according to the invention of HUANG, to obtain the fusion image from the fused luminance component, the chrominance components, and the saturation component, in order to take a variety of advantages (Fan abstract) and improve detail information and avoid noise interference (HUANG abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488